Jenkins, J.
The requested instruction referred to in the
fifth headnote was as follows:' “To constitute a legal, binding receipt for money given by one person to another it must be signed. If a receipt is issued in blank, it is not of itself of any effect, nor does it show the payment of any money; and unless the receipt is signed by the persqns purporting to haye issued it, then it is not a receipt and cannot be considered as a receipt. How this is you must determine from the evidence. But if you believe that a paper brought into court and introduced in evidence as a receipt was not signed by the person drawing the same, and not delivered as a receipt, claiming the benefit from it, then you should not consider this in evidence, provided it together with all of the other evidence shows that- the purported paper claimed to he a *147receipt was without value and not delivered. How this is you must determine from the evidence.” The excerpt from the charge excepted to, and to which reference, is also made in the last headnote, is as follows: “Now I charge you that ordinarily an unsigned receipt is of no value. It indicates nothing; it amounts to nothing, unless it should be shown by other evidence that it has a consideration. If the evidence should indicate to your minds satisfactorily that the receipt was good, although unsigned, if it really represents money paid, it would be just as binding as if it were signed.”
It was not disputed that the paper introduced for the purpose of showing payment had not been signed. The issue was whether the unsigned instrument had been delivered to defendant upon the acceptance by plaintiff of certain checks tendered in partial payment, or whether, upon the refusal of the plaintiff to accept the checks so tendered, the defendant unlawfully obtained possession of the unsigned paper of acknowledgment, without the consent of plaintiff’s agent. There was. evidence in support of each of these contentions, the defendant testifying, “He gave me this paper at the time.” The entire assignment of error as to the excerpt from the charge as given is as follows: “Because the paper offered in evidence was hot a receipt, it could only he used as a memorandum; and, not being a receipt signed, it was error for the court to give this in charge and refer to it as a receipt.” A party cannot, however, obtain a reversal for an error which he has invited. Partee v. State, 19 Ga. App. 752 (3) (92 S. E. 306). And as we interpret the request to charge, the charge as given is in this respect in substantial accord with it. The court was asked to instruct the jury to the effect that the unsigned paper brought into court as a receipt could not of itself be taken as such, and that it could be so considered only provided the evidence showed that it was delivered for value. It is thus unnecessary to discuss whether such a written but unsigned acknowledgment could ever under any circumstances be given the dignity and probative value of a signed receipt, such as would be sufficient to shift the burden- of proof under the provisions of section 5795 of the Civil Code (1910).. Since one of the issues made by the evidence was whether or not the unsigned writing had been delivered, we think it would have been well, even without a request, for the trial judge *148to have specially charged the jury upon that subject; but we are unable to say whether or not his charge in fact' covered this point, since there is no exception alleging his failure so to do; and the exception to the refusal to give a requested instruction containing only a reference to this subject cannot be taken as setting up entire failure in this respect, where the exception does not so state, and the charge as a whole is not before us.

Judgment affirmed..


Wade, C. J., and Lulce, J., concur.